within this court's sole discretion to determine if a writ petition will be
                considered.    Smith, 107 Nev. at 677, 818 P.2d at 851. Petitioner bears the
                burden of demonstrating that extraordinary relief is warranted.      Pan v.
                Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                              Having considered the petition and supporting documents, we
                conclude that petitioner has not met his burden of demonstrating that
                extraordinary writ relief is warranted.    Pan, 120 Nev. at 228, 88 P.3d at
                844. Petitioner has not provided this court with a copy of the district
                court's written order and it appears from the district court's minutes that
                there may be unresolved issues concerning petitioner's visitation during
                the temporary relocation period. Under these circumstances, we conclude
                that our intervention by extraordinary writ relief is not warranted at this
                time and we deny the petition without prejudice.        See NRAP 21(b)(1);
                Smith, 107 Nev. at 677, 818 P.2d at 851.
                              It is so ORDERED.



                                                                          fizazt,       J.
                                                           Hardesty


                                                                                        J.
                                                           Douglas


                                                                                        J.



                cc: Hon. Steven Elliott, District Judge
                     Roberts Stoffel Family Law Group
                     Kelleher & Kelleher, LLC
                     Eighth District Court Clerk


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A